Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the EM on 5/29/2020.  It is noted, however, that applicant has not filed a certified copy of the EM application as required by 35 U.S.C. 119(b).

	DETAILED ACTION
OBJECTION/S TO THE DRAWINGS

The amended reproductions received on 2/12/2021 are objected to because the numbering of the views does not appear to be conforming to the Administrative Instructions Section 405. Specifically, all the views appear to be multiple views of multiple designs so single digits should not be incorporated unless they are a single view of an alternate embodiment See 37 CFR 1.1026.

OBJECTION/S TO THE SPECIFICATION

The specification has been objected because applicant should provide descriptions for the figures as follows: 

:
:

Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.

The feature description text “... and indicate that a specific length, width, and shape forms no part of the claim" attempts to broaden the scope of the claimed design beyond that shown in the drawings. Any portion of the claim that is described as indeterminate (a specific length and width is described as forming no part of the claim) on its face is indefinite in nature and cannot be permitted in a design application. Attention is directed to the fact that a feature description which describes variations and modifications of the design, which are not shown in the drawings, is not permitted. MPEP §1503.01, subsection II.

The special description is also objected to because it is not clear what exactly is being referenced. First, there are no drawings views of designs 2.1 and 4.1 only 2 and 4. Next, when single digits are used for drawing views this generally indicates the single view of a new design. Next, when no specific length is being described in the drawings it is generally used along the length of an article to represent that some length does not form a part of the claimed design. See the example below of a Patent that indicates no specific length is being described. As filed the length of the design claimed looks specific.


    PNG
    media_image1.png
    502
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    958
    772
    media_image2.png
    Greyscale


CLAIM REJECTION - 35 USC § 171

The claim is rejected under 35 U.S.C. 171 as directed to nonstatutory subject matter because the title, “Flexible Pipe” causes the claim to include functional subject matter, which is non-patentable subject matter for a design patent. Specifically, the title identifies that the article in which the claimed design is embodied has a “flexible” nature. However, the drawing disclosure does not show the ornamental appearance of the claimed design when flexed. As design patents protect only the ornamental appearance of a design for an article of manufacture, and as function of “flexible” has not been shown or described ornamental appearance in the claimed design, the presence of “folding” in the claim causes the claimed design to be non-statutory subject matter.
To overcome this rejection, the title must be amended throughout the application, original oath or declaration excepted, to remove the word “Flexible”.
REJECTION UNDER 35 U.S.C. 112 
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and nonenabling due to an insufficient disclosure. Specifically, in figures 1.2 and 3.2 the photographs show the exterior surface of the pipe to have irregularities and variations in the roughness of the surface. Next it is apparent form the images that the cross section of the pipe is circular.  In figures 1.1, 2, 3.1 and 4 the same surface is shown in a smooth continuous surface. Next there is no surface shading that indicates a circular cross section and only appears flat. The disclosure of the claimed design in all the views is insufficient to permit an understanding of the shape and appearance of the design claimed.

Next, It is not understood how the appearance of the claimed design can be shown as no specific length at the ends as shown in figures 3.1 and 1.1 which indicates the ends are not forming a part of the claimed design. In figures 1.2 and 3.2 the end appears to be forming a part of the claimed design. Next, in figures 2 and 4 now the right-hand side of the pipe is not forming a part of the claimed design. It is not understood how each of these views is showing a singular article.

Next, the claim is also nonenabling and indefinite due to an insufficient drawing disclosure. Specifically, the rough jagged edge (See arrow location in the annotated drawings below) of the inner layer of material is insufficient to permit an understanding of the shape and appearance of the design claimed.

    PNG
    media_image3.png
    657
    847
    media_image3.png
    Greyscale


Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

The claim stands rejected under 35 U.S.C. 171. The claim stands rejected under 35 U.S.C. 112(a) and (b). The references cited are possible pertinent art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Pratt whose telephone number is 571-272-2145.  The examiner can normally be reached on 5:00 - 1:00 MT M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571)272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: michael.pratt@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at:   https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence:
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
•	https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
•	Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair







/MICHAEL A. PRATT/
Primary Examiner, Art Unit 2914